       Case l:18-cr-00108-EAW-HKS         Document 98      Filed 07/26/19 P




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
                                                                                QEWENGUtjj
UNITED STATES OF AMERICA,                                                        DISTRICT



        V.                                                   18-CR-I08-EAW


ROBERT MORGAN,FRANK GIACOBBE,
TODD MORGAN, AND MICHAEL TREMITI,

                                Defendants.




STIPULATION BY AND AMONG THE UNITED STATES OF AMERICA, ROBERT
MORGAN, PROPOSED INTERVENOR 59 UNION LLC, MS UNION LLC, AND THE
CANANDAIGUA          NATIONAL       BANK      AND   TRUST      COMPANY       RELATED         TO
FORFEITURE ALLEGATIONS AGAINST UNION SQUARE APARTMENTS UNDER
SUPERSEDING INDICTMENT 18-CR-108-EAW (DKT. NO.42)

With regard to the United States of America's Forfeiture Allegations against the premises,

buildings, appurtenances, improvements and real property located at 59 Union Square

Boulevard, Chili, New York, known as the Union Square Apartments ("Union Square

Apartments"), under Superseding Indictment 18-CR-108-EAW at pp. 51-57 (the "Forfeiture

Allegations"), the United States of America, Robert Morgan, Proposed Intervenor 59 Union

LLC, MS Union LLC, and The Canandaigua National Bank and Trust Company (which shall be

deemed to include the financial institutions participating in the construction loan between The

Canandaigua National Bank and Trust Company and 59 Union LLC)(collectively the "Parties")

hereby stipulate as follows:


       I.      Whereas, the Parties wish to see the construction of and any improvements to the

real property located at 59 Union Square Boulevard in Chili, New York continue and be

completed and in order to permit such completion of its construction, the United States of
       Case l:18-cr-00108-EAW-HKS Document 98 Filed 07/26/19 Page 2 of 4



America hereby agrees to release the Notice of Pendency, attached hereto as Exhibit A,that was

filed by it on June 3, 2019 against Union Square Apartments. Nothing in this Stipulation may be

construed as the United States of America conceding that the Notice of Pendency filed in this

action was improper in any manner. Upon the Court So Ordering this Stipulation, the Parties

agree that 59 Union LLC may file with the Monroe County Clerk's Office the Release of Notice

of Pendency attached hereto as Exhibit B.

       2.      Union Square Apartments is listed as being subject to forfeiture allegations in the

Superseding Indictment 18-CR-108-EAW (Dkt. No. 42), incorporated herein by reference.

       3.      The United States of America hereby agrees that it will not pursue as part of its

forfeiture claims, and specifically and expressly waives any claim to the forfeiture of. The

Canandaigua National Bank and Trust Company's secured interest in any monies loaned and

advanced thus far and to be loaned and advanced to 59 Union LLC by The Canandaigua National

Bank and Trust Company up to the amount of $17,500,000.00 on Union Square Apartments, as

well as any related principal and interest payments which have been and will be made by 59

Union LLC to The Canandaigua National Bank and Trust Company.

       4.      The Parties further agree that any payments due to The Robert Morgan Limited

Partnership III under a Line of Credit Promissory Note dated August 16, 2018 (the "Promissory

Note"), attached as Exhibit C,shall be escrowed, but only to the extent of, and in the amount of,

any portion of such payments that are due to Robert Morgan as the result of his ownership

interest in The Robert Morgan Limited Partnership III (the "Escrowed Payments") xmtil further

order of the Court.

       5.     The United States of America and Robert Morgam shall mutually agree and

provide direction to 59 Union LLC as to what percentage or portion of payments due to The



                                                                                          3384387.1
       Case l:18-cr-00108-EAW-HKS Document 98 Filed 07/26/19 Page 3 of 4


Robert Morgan Limited Partnership III under the Promissory Note constitutes Escrowed

Payments.

        6.      The Escrowed Payments shall be paid to, and held in an escrow account by, an

escrow agent to be mutually agreed upon by the United States of America and Robert Morgan.

No Escrowed Payments will be paid to or held in any accoxmt established or managed by the

United States Marshals Service or the United States of America until further order ofthe Court.

        7.      The Parties further acknowledge that all payments due to The Robert Morgan

Limited Partnership III under the Promissory Note are subject to The Canandaigua National

Bank and Trust Company Subordination Agreement and the Perticone Holdings LLC

Subordination Agreement(attached as Exhibit D).

        8.      Nothing in this Stipulation shall limit Robert Morgan's right to contest the

forfeiture ofthe Escrowed Payments.

        9.     59 Union LLC is not restrained from making payments to third parties related to

the Union Square Project with the exception of those payments defined as Escrowed Payments

hereunder, subject to further orders of the Court. Not^vithstanding the foregoing, the United

States of America hereby agrees that it shall not seek an order of the Court restraining the

payment by 59 Union LLC of the principal and interest payments described in paragraph 3 of

this Stipulation.

        10.    In consideration of the foregoing, and in the event that this Stipulation is Ordered

by the Court, Proposed Intervenor 59 Union LLC hereby withdraws its Motion to Intervene and

to Vacate and/or Cancel the Notice ofPendency on 59 Union LLC's real property filed with this

Court on July 12,2019.




                                                                                           3384387.1
      Case l:18-cr-00108-EAW-HKS Document 98 Filed 07/26/19 Page 4 of 4



Dated; July 26, 2019                     THE UNITED STATES OF AMERICA



                                   By:   JAMES P. KENNEDY,JR.
                                         United States Attorney

                                             /s/ Mary Clare Kane
                                         Mary Clare Kane
                                         Assistant United States Attorney
                                         United States Attorney's Office
                                         Western District of New York
                                         138 Delaware Avenue
                                         Buffalo, New York 14202

                                         GIBSON DUNN & CRUTCHER,LLP


                                   By:      /s/ Joel M. Cohen
                                         Joel M. Cohen
                                         Attorneysfor Robert Morgan
                                         200 Park Avenue
                                         New York, New York 10166

                                         BOND,SCHOENECK & KING PLLC


                                   By:      /s/ Brian Laudadio
                                         Brian Laudadio
                                         Attorneysfor 59 Union LLC and
                                         MS Union LLC
                                         350 Linden Oaks, Third Floor
                                         Rochester, NY 14625

                                         UNDERBERG & KESSLER LLP



                                  By:       /s/ Thomas F. Knab
                                         Thomas F. Knab
                                         Attorneys for The Canandaigua National
                                         Bank and Trust Company
                                         50 Fountain Plaza, Suite 320
        RED:                             Buffalo, New York 14202




                                                                            3384387.1
